[Cite as Jordan v. Unknown, 2011-Ohio-2136.]

                                    Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




DAVID L. JORDAN

        Plaintiff

    v.
UNKNOWN

Case No. 2010-12699-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL


         {¶ 1} On December 14, 2010, this court issued a pre-screening entry dismissing
Franklin County Correctional Facility as a party and ordering plaintiff to file an amended
complaint naming a state department, board, office, commission, agency, institution, or
other state instrumentality as defendant or face dismissal of his case. Plaintiff has failed
to comply with the court order.           Therefore, plaintiff’s action is DISMISSED without
prejudice. The court shall absorb the costs of this case.




                                                     ________________________________
                                                     DANIEL R. BORCHERT
                                                     Deputy Clerk
cc:
David L. Jordan
1996 Bretnell Avenue
Columbus, Ohio 43219

DRB/laa
Filed 2/16/11
Sent to S.C. reporter 4/29/11